PER CURIAM.
In this Anders1 appeal, Foskey pleaded no contest to the charged offenses, expressly reserving his right to appeal a prior dispositive order. See Fla. R.App. P. 9.140(b)(2)(A)®. We affirm without comment.
Foskey, pro se, requests this court to allow him to withdraw his plea. Such a request must be directed to the trial court by way of a motion filed pursuant to Florida Rule of Criminal Procedure 3.850. This court is without authority to review the issues he raises. See Fla. R.App. P. 9.140(b) (2) (A) (ii) (c).
Affirmed.
STRINGER, SILBERMAN, and WALLACE, JJ., Concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967); In re Appellate Court Response to Anders Briefs, 581 So.2d 149 (Fla.1991).